DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-19 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 09/09/2019 has been taken into account.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recite “the nano-suction section being configured or configurable to adhere to a…surface” (emphasis added). – It is unclear if the section is able to adhere to the surface, or if it requires additional elements to configure it to be able to adhere.
Claims 4 and 16 recite “a handle being detachably attached adjacent to the one or more encasing structures” and “a handle being detachably attached adjacent to the one or more encasing structures of the first cover clamp and the second cover clamp”, respectively. – It is 
Claims 2-3, 5-15, and 17-18 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielecki (US Pub. No. 2015/0208766).
Regarding Claim 1, Bielecki discloses a clamping system for covers comprising: a cover clamp (Bielecki: Fig. 1-2B; 105) including one or more encasing structures (Bielecki: Fig. 2A-2B; 130, 135, 210) providing a first contact side (Bielecki: Annotated Fig. 2B; S1) and a second contact side (Bielecki: Annotated Fig. 2B; S2), the first contact side and the second contact side being positioned opposite to each other about the one or more encasing structures, the first contact side or the second contact side being configured to be in juxtaposition with a cover; a nano-suction section associated with at least one of the first contact side and the second contact side, the nano-suction section being configured or configurable to adhere to a ferromagnetic surface or a non-ferromagnetic surface (Bielecki: [0052]); and a plurality of magnets (Bielecki: Fig. 2B; 115; [0050]) mountable within the one or more encasing structures and distributed throughout the one or more encasing structures, the plurality of magnets being operatively integrated into the one or more encasing structures.
Claim 2, Bielecki discloses the clamping system of claim 1, wherein the one or more encasing structures (Bielecki: Fig. 2A-2B; 130, 135, 210) is at least two encasing structures joined together.
Regarding Claim 3, Bielecki discloses the clamping system of claim 1, wherein the plurality of magnets (Bielecki: Fig. 2B; 115; [0050]) are configured to generate a stronger magnetic pull across the first contact side and a weaker magnetic pull across the second contact side (Bielecki: [0042]).
Regarding Claim 4, Bielecki discloses the clamping system of claim 1 further comprises a handle (Bielecki: Fig. 1, 2D; 125, 140) being detachably attached adjacent to the one or more encasing structures (Bielecki: Fig. 2A-2B; 130, 135, 210).
Regarding Claim 6, Bielecki discloses the clamping system of claim 1 further comprises a second cover clamp (Bielecki: Fig. 1; 110) including one or more encasing structures (Bielecki: Fig. 2A-2B; 130, 135, 210) providing a first contact side (Bielecki: Annotated Fig. 2B; S1) and a second contact side (Bielecki: Annotated Fig. 2B; S2), and a plurality of magnets (Bielecki: Fig. 2B; 115; [0050]) mountable within the one or more encasing structures of the second cover clamp. [Note: The first and second cover clamp are disclosed as having the same construction in Bielecki ([0040]-[0041]), but utilize magnets having the opposite pole so that they attract, as such the citations from the first clamp will be utilized for the second.]
Regarding Claim 7, Bielecki discloses the clamping system of claim 6, wherein the plurality of magnets (Bielecki: Fig. 2B; 115; [0050]) of the cover clamp being orientated so that a magnetic attraction is created when the second contact side of the cover clamp is adjacent the first contact side of the second cover clamp (Bielecki: [0041]).
Regarding Claim 8, Bielecki discloses the clamping system of claim 7, wherein the cover clamp (Bielecki: Fig. 1-2B; 105) and the second cover clamp are configured to clamp a cover or a portion of the cover positioned therebetween when the cover clamp and the second cover clamp are magnetically coupled to each other (Bielecki: Fig. 6).
Claim 9, Bielecki discloses the clamping system of claim 1 further comprises a suction cup (see note) associated with the second contact side and in combination with the nano-suction section (Bielecki: [0052]). [Note: As a nan-suction section comprises a large number of nano suction cups, the prior art teaches a suction cup in combination with a nano-suction section.]

    PNG
    media_image1.png
    731
    631
    media_image1.png
    Greyscale

I: Bielecki; Annotated Fig. 2B




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bielecki (US Pub. No. 2015/0208766) in view of Tunze (US Pub. No. 2006/0192062).
Regarding Claim 5, Bielecki discloses the clamping system of claim 1, wherein the one or more encasing structures (Bielecki: Fig. 2A-2B; 130, 135, 210) comprises a first planar side, a second planar side, and a recess (Bielecki: [0043]), wherein the first planar side and the second planar side are two distinctly different sides structures (Bielecki: Fig. 2A-2B); the plurality of recess traversing through the first planar side towards the second planar side; and the recess being distributed across the first planar side; each of the plurality of magnets (Bielecki: Fig. 2B; 115; [0050]) being mounted into the recess.
Bielecki fails to explicitly disclose a plurality of recesses; each of the plurality of magnets being mounted into a corresponding recess from the plurality of recesses. However, Tunze teaches a plurality of recesses (Tunze: Fig. 2; 26); each of a plurality of magnets (Tunze: Fig. 2; 28) being mounted into a corresponding recess from the plurality of recesses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encasing structures in Bielecki with the recesses from Tunze, with a reasonable expectation of success, in order to provide individual receiving apertures for holding the plurality of magnets, thereby ensuring that each magnet is securely embedded into the structure (Tunze: [0028]; Bielecki: [0043], [0050]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bielecki (US Pub. No. 2015/0208766) in view of Kikuchi (US Pub No. 2016/0102809).
Regarding Claim 11, Bielecki discloses the clamping system of claim 1, but fails to disclose that the one or more encasing structures is made of a soft resin. However, teaches one or more encasing structures (Kikuchi: Fig. 2A-2C; 10, 20A-20D) that is made of a soft resin (Kikuchi: [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encasing structures in Bielecki with the resin material from Kikuchi, with a reasonable expectation of success, in order to provide a material that enables the structures to be formed utilizing molds, as well as adsorb to a surface to which it is connected, thereby ensuring that the structures properly connect to different types of surfaces (Kikuchi: [0009], [0039]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bielecki (US Pub. No. 2015/0208766).
Regarding Claim 12, Bielecki discloses the clamping system of claim 1, wherein the one or more encasing structures (Bielecki: Fig. 2A-2B; 130, 135, 210) comprises a plurality of rounded edges; and the plurality of rounded edges being externally distributed about the one or more encasing structures (Bielecki: Fig. 2A-2B).
Bielecki discloses the claimed invention except for encasing structures comprising a plurality of rounded corners. However it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the encasing structures in Bielecki with the motivation of providing a shape that is has a suitable size desired by the user (Bielecki: [0056]), and since it has been held to be within the general skill of a worker in the art to select a shape as a matter of obvious design choice, absent persuasive evidence that the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47. The specification of .

Claims 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bielecki (US Pub. No. 2015/0208766) in view of Wang (WO 2018/038755).
Regarding Claim 10, Bielecki discloses the clamping system of claim 1, but fails to disclose the nano-suction section is a nano-suction material integrated with or attached to the second contact side.
However, Wang teaches a nano-suction material integrated with or attached to a second contact side (Wang: Fig. 5; 118, 218; Pg. 8, Ln. 18-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second surface with the nano-suction section from Wang, with a reasonable expectation of success, in order to provide a specific means of mechanically adhering the second surface to another object or item, enabling the system to be secured to additional elements and ensuring that the element and surface are securely attached (Wang: Pg. 8, Ln. 18-26; Bielecki: [0049]).

Regarding Claim 13, Bielecki discloses a clamping system for covers comprising: a first cover clamp (Bielecki: Fig. 1-2B; 105) and a second cover clamp (Bielecki: Fig. 1-2D; 110), each comprising: one or more encasing structures (Bielecki: Fig. 2A-2B; 130, 135, 210) providing a first contact side (Bielecki: Annotated Fig. 2B; S1) and a second contact side (Bielecki: Annotated Fig. 2B; S2), the first contact side and the second contact side being positioned opposite to each other about the one or more encasing structures; and a plurality of (Bielecki: Fig. 2B; 115; [0050]) mountable within the one or more encasing structures and distributed throughout the one or more encasing structures, the plurality of magnets being operatively integrated into the one or more encasing structures; a nano-suction section associated with the first cover clamp, the nano-suction section being configured or configurable to adhere to a surface (Bielecki: [0052]); and wherein the plurality of magnets being orientated in the second cover clamp to magnetically coupled with the plurality of magnets of the first cover clamp when the second contact side of the second cover clamp is adjacent the first contact side of the first cover clamp (Bielecki: [0041]); wherein the first cover clamp and the second cover clamp are configured to clamp a cover or a portion of the cover positioned therebetween when the first cover clamp and the second cover clamp are magnetically coupled to each other (Bielecki: Fig. 6).
Bielecki fails to explicitly disclose a nano-suction section associated with the second contact side of the first cover clamp, the nano-suction section being configured or configurable to adhere to a surface. However Wang teaches a nano-suction section associated with a second contact side (Wang: Fig. 5; 118, 218; Pg. 8, Ln. 18-26) of a mount, the nano-suction section being configured or configurable to adhere to a surface. [Note: See the rejection of claim 10 for motivation.]
Claim 14 is rejected, as set forth in the rejection of claim 9.
Regarding Claim 15, Bielecki, as modified, teaches the clamping system of claim 13, wherein the nano-suction section (Wang: Pg. 8, Ln. 18-26) is a nano-suction material integrated with or attached to the second contact side (Bielecki: Annotated Fig. 2B; S2; [0049]) of the first cover clamp (Bielecki: Fig. 1-2B; 105).
Regarding Claim 16, Bielecki, as modified, teaches the clamping system of claim 13, where each of the first cover clamp and the second cover clamp includes a handle (Bielecki: Fig. 1, 2D; 125, 140) being detachably attached adjacent to the one or more encasing (Bielecki: Fig. 2A-2B; 130, 135, 210) of the first cover clamp and the second cover clamp, respectively.
Regarding Claim 17, Bielecki, as modified, teaches the clamping system of claim 13, wherein the second cover clamp (Bielecki: Fig. 1-2D; 110) does not include a nano-suction section (Bielecki: [0052]).
	Claim 18 is rejected, as set forth in the rejection of claim 3.

Regarding Claim 19, Bielecki discloses a method of using a clamping system to hold a cover in relation to a surface, the method comprising the steps of a) applying a nano-suction section (Bielecki: [0052]) associated with a first contact side (Bielecki: Annotated Fig. 2B; S1) of a first cover clamp (Bielecki: Fig. 1-2B; 105) to a surface; b) positioning a portion of a cover (Bielecki: Fig, 6; 620) over the first cover clamp; and c) positioning a second cover clamp (Bielecki: Fig. 1; 110) adjacent the first cover clamp so that the cover or a portion thereof is therebetween and a plurality of magnets (Bielecki: Fig. 2B; 115; [0050]) of the first cover clamp and a plurality of magnets of the second cover clamp are magnetically attracted to each other (Bielecki: [0041]).
Fails to explicitly disclose applying a nano-suction section associated with a second contact side of a first cover clamp to a surface. However, Wang teaches applying a nano-suction section associated with a second contact side (Wang: Fig. 5; 118, 218; Pg. 8, Ln. 18-26) of a first mount to a surface. [Note: See the rejection of claim 10 for motivation.]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631